EXHIBIT 10.1







MILESTONE STOCK OPTION AGREEMENT







THIS AGREEMENT is made as of  by and between MINRAD INTERNATIONAL, INC., a
Delaware corporation, (the "Company") and   (the "Optionee").




WHEREAS, the Company has the adopted MINRAD INTERNATIONAL, INC. 2004 Stock
Option Plan (the "Plan"); and




WHEREAS, the Plan provides for grants of new options to persons otherwise
eligible under the Plan; and




WHEREAS, the Company has agreed that it will grant options (the “Milestone
Options”) to the Optionee pursuant to a Milestone Stock Option Agreement dated
<<Date>> (the “Milestone Agreement”) upon the Company achieving certain
Milestones as set forth in the Milestone Agreement; and




WHEREAS, the Company wishes to grant the Milestone Options to acquire an
aggregate of <<Total Shares>> of common stock of the Company, par value $.01
(the “Shares”) immediately,  upon the terms and conditions set forth in this
Agreement.




NOW, THEREFORE, the parties hereby agree as follows:




1.        Definitions.




Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.







2.        Grant of Options




 

The Optionee is hereby granted the following Incentive Stock options (the
“Options”) to purchase Shares under the Plan:




(a)

Option 1 to purchase up to ________ Shares;

(b)

Option 2 to purchase up to ________ Shares;

(c)

Option 3 to purchase up to ________ Shares;

(d)

Option 4 to purchase up to ________ Shares; and

(e)

Option 5 to purchase up to ________ Shares.







3.        Option Price.




 

The exercise price of each Option shall be $_______ [110% of the price per share
of Shares at close of trading on the date of the grant of the Option].







4.        Conditions to Exercise of Option Grants.






(a)

Each Option shall become exercisable with respect to the Shares covered by that
Option on the date the Milestone with respect to such option is achieved (each a
“Milestone Date”).  For purposes of this agreement, the “Milestones” shall be as
follows:








--------------------------------------------------------------------------------




(i)

 Milestone 1 shall be the date on which the Company’s reported net sales for a
quarter equal or exceed $5 million for the first time.




(ii)

Milestone 2 shall be the date on which the Company’s reported net sales for a
quarter equal or exceed $10 million for the first time.




(iii)

Milestone 3 shall be the date on which the Company’s reported net sales for a
quarter equal or exceed $15 million for the first time.




(iv)

Milestone 4 shall be the day on which the Company achieves cumulative aggregate
SabreSource sales/placements of 500 units.




(v)  

Milestone 5 shall be the date the Company files the NDA for Conscious Sedation.




(b)

Notwithstanding anything to the contrary in this Agreement, a Milestone will not
be deemed

to have been achieved and the Milestone Date with respect to such Milestone will
not occur unless:




(i)

the Milestone is reached by September 30, 2007; and

(ii)

the Optionee is  an eligible participant under the Plan at the time the
Milestone  

is reached.




5.        Period of Options.






Each Option shall become exercisable with respect to the Shares covered by that
Option on the Milestone Date, and, subject to the terms of this Agreement and
the terms of the Plan, the Option will continue to be exercisable until the
earliest of:




(a)

The [fifth/third] anniversary of the date the Option first becomes exercisable
under this Agreement;




(b)

One (1) month following termination of the Optionee's employment with or service
to the Company (as the case may be) for any reason other than death or permanent
and total disability within the meaning of Section 22(e)(3) of the Code (or any
successor provision);




(c)

One (1) year following termination of the Optionee's employment with or service
to the Company by reason of the Optionee's death or by reason of the Optionee
becoming permanently and totally disabled within the meaning of Section 22(e)(3)
of the Code (or any successor provision). In the event of the death of the
Optionee, the executors, administrators, legatees or distributees of the estate
of the Optionee, and in the event of the Optionee's permanent and total
disability (as defined above), the guardian or legal representatives of the
Optionee, shall have the right to exercise the Options in accordance with
paragraph 6 hereof.  In the event the Options are exercised by the executors,
administrators, legatees or distributees of the estate of the Optionee, or the
guardian or legal representative of the Optionee, the Company shall be under no
obligation to issue shares of Stock hereunder unless and until the Company is
satisfied that the person (or persons) exercising the Options is the duly
appointed executor or administrator or the proper legatee or distributed of the
estate of the Optionee, or duly appointed guardian or legal representative of
the Optionee, as the case may be.







6.        Exercise of Options.






(a)

The Options shall be exercised with respect to that portion or all of the
Options that shall have become exercisable in the following manner.  The
Optionee shall deliver to the Company written notice specifying the number of
shares of Stock which the Optionee





--------------------------------------------------------------------------------

elects to purchase.  The Optionee must include with such notice full payment of
the exercise price for the Stock being purchased pursuant to such notice.
 Payment of the exercise price must be made in cash or in shares of Stock having
a Fair Market value equal to such Option price or in a combination of cash and
Stock. In lieu of full payment of the exercise price in cash, upon request of
the Optionee, the Company may, in its discretion, allow Optionee to exercise the
Options or a portion thereof through a cashless exercise procedure described in
the Plan.  On exercise of the Options, if the Company is required by law to
withhold for the payment of taxes arising with respect to such exercise, such
notice of exercise shall also be accompanied by payment in cash or in shares of
Stock already owned of the amount of any taxes, which are required by law to be
so withheld.




(b)

Upon the disposition of shares of Stock acquired pursuant to the exercise of the
Options, the Company shall have the right to require the payment of the amount
of any taxes, which are required by law to be withheld with respect to such
disposition, if any.




(c)

The Optionee will not be deemed to be a holder of any shares of Stock pursuant
to exercise of Options until the date of the issuance of a stock certificate for
such shares and until such shares shall have been paid for in full.







7.

Requirements of Law.




By accepting the Options, the Optionee represents and agrees for the Optionee
and his or her transferees by will or the laws of descent and distribution that,
unless a registration statement under the Securities Act of 1933, as amended, is
in effect as to Shares purchased upon the exercise of the Options, (a) any and
all Shares so purchased shall be acquired for the Optionee's personal account
and not with a view to or for the sale in connection with any distribution and
(b) any certificate or certificates for Shares purchased upon exercise of the
Options may contain a legend, in form and content acceptable to the Company,
setting forth the restricted nature of such Shares.  No certificate or
certificates for Shares purchased upon exercise of the Options shall be issued
and delivered unless and until, in the opinion of legal counsel for the Company,
such Shares may be issued and delivered without causing the Company to be in
violation of or incur any liability under federal, state or other securities law
or any other requirement of law of any regulatory body having jurisdiction over
the Company.







8.

Notices.




Any notice to be given hereunder shall be in writing and shall be deemed given
when delivered personally, sent by courier or telecopy or registered or
certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice of hereunder in writing:







To Optionee at:

,  




To the Company at:

MINRAD INTERNATIONAL INC.

847 Main Street

Buffalo, New York 14203

Attention:  Rich Tamulski

Phone: (716) 855-1068 x202

Fax:  (716) 855-1078




With a copy to:

Hodgson Russ LLP





--------------------------------------------------------------------------------

One M&T Plaza, Suite 2000

Buffalo, New York 14203

Attn: Robert B. Fleming, Jr., Esq.




Any notice delivered personally or by courier under this Section shall be deemed
given on the date delivered and any notice sent by telecopy or registered or
certified mail, postage prepaid, return receipt requested, shall be deemed given
on the date telecopied or mailed.







9.

Governing Law.




This agreement will be governed by and construed in accordance with the laws of
the State of Delaware, without regard to its conflicts of laws principles.







10.

Construction.




This Agreement is made under and subject to the provisions of the Plan, and all
of the provisions of the Plan are hereby incorporated herein as provisions of
this Agreement.  If there is a conflict between the provisions of this Agreement
and the provisions of the Plan, the provisions of the Plan will govern.  By
signing this Agreement, the Optionee confirms that he has received a copy of the
Plan and has had an opportunity to review the contents thereof.




11.

Counterparts.




This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all ­of which together shall constitute one and the same
instrument.




12.

The Company and Optionee agree that this grant is in lieu of the grant of
options and other obligations of the Company under the Milestone Agreement and
the Milestone Agreement is hereby deemed to be of no further force and effect.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.










MINRAD INTERNATIONAL INC.




By:________________________________

William H Burns, CEO










OPTIONEE:




By:________________________________

 


















